                       Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 1 of 7
AO245C          (Rev. 09/19) Amended Judgment in a Criminal Case                                                      (NOTE: Identify Changes with Asterisks(*))
                Sheet 1


                                        UNITED STATES DISTRJCT COURT
                                                         Western District of Washington
                UNITED STATES OF AMERICA                                       AMENDED JUDGMENT IN A CRIMINAL CA.SE
                           v.
                                                                               Case Number:             2:16CR00141RAJ-001 *
                      Scot Richard Carmichael
                                                                              USM Number:               53880-048
Date of Original Judgment: 02/09/2018                                          Nancy Tenney
(Or Date of Last Amended Judgment)                                            Defendant's Attorney
Reason for Amendment:
 D Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))             D Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
 D Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))    D Modification ofimposed Term ofimprisonment for Extraordinary and
 D Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))            Compelling Reasons (18 U.S.C. § 3582(c)(l))
 � Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)           D Modification ofhnposed Term ofimprisonment for Retroactive Amendment(s)
                                                                                  to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                              D Direct Motion to District Court Pursuant
                                                                               0 28 U.S.C. § 2255 or                     O 18 U.S.C. § 3559(c)(7)
                                                                              D Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
� pleaded guilty to count(s)_1 o_ f    _ _e _ In_ di
                                    _ th           _ c_ t_ m_e_n___
                                                                _t  _ _ ___ _ _ ____ __ _ ___ _
D  pleaded  nolo contendere   to count(s)     �--- - - ---- ------ - - - ------ - - -        -
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.
The defendant is adjudicated guilty ofthese offenses:
Title & Section                Nature of Offense                                                                         Offense Ended            Count
18 u.s.c. §922(g)(l )          Felon in Possession ofa Firearm                                                           3/30/2015                  1




The defendant is sentenced as provided in pages 2 through 7 ofthis judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of1984.
 D The defendant has been found not guilty on count(s)
 D Count(s) __ ___ _ Dis                                      Dare dismissed on the motion ofthe United States.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic crrcumstances.
                                                                                  " 7- "..../-
                                                                                        .{(
                                                                              Assistant United States Attome
                                                                               02/09, 2018
                                                                              Date ofhnposition of Judgment


                                                                              Signature of Judge
                                                                              Richard A. Jones, United States District Judge
                                                                              Name and Title of Judge
                                                                               July 13, 2020
                                                                              Date
Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 2 of 7
Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 3 of 7
Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 4 of 7
Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 5 of 7
Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 6 of 7
Case 2:16-cr-00141-RAJ Document 48 Filed 07/13/20 Page 7 of 7
